DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examine under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
Priority
This application claims priority to German Patent Application No, 10 2015 000 795.5 filed January 23, 2015.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on March 31, 2021 in which Claims 13, 17 and 23 are canceled, Claims 1 and 5 are amended to change the breadth and scope of the claim, and new Claim 28 is added. Claims 1-12, 14-16, 18-22 and 24-28 are pending in the instant application, which will be examined on the merits herein.

The following grounds of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 21, 22 and 25-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kondo et al (“Preparation of Aldehydocelluloses from Completely Allylated Methylcellulose, Allylated Ethylcellulose, and Tri-O-Allylcellulose by Ozonization”, Journal of Applied Polymer Science, Vol. 35, pages 885-893 (1988), provided with the PTO-892 filed 1/31/2018).
Applicants claim a reversibly crosslinked, water-soluble cellulose ether having at least two different ether components, (a) a first ether component that is at least one of an alkyl, hydroxyalkyl or carboxymethyl group and (b) a second ether component consisting of 2-oxo-ethyl groups and optional 2,3-dihydroxypropyl groups, the degree of substitution DS (2-oxo-ethyl) is in the range of from 0.0001 to 0.1, wherein said 2-oxo-ethyl moieties may or may not be present as hydrolysable hemiacetals, and no low molecular weight aldehydes are liberated upon dissolution of the cellulose ether in water.  It is noted that Claim 5 is currently amended to recite the information previously recited in Claim 1.  In regard to Claim 5, since the 2-oxo-ethyl groups is initially formed, the forming of the “hemiacetal bonds with OH groups of the cellulose ether” is being viewed as a process limitation, which cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
The Kondo et al reference discloses the following chemical equations showing the preparation of aldehydocelluloses (see top of page 886 of the Kondo reference):


    PNG
    media_image1.png
    302
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    621
    media_image2.png
    Greyscale
The final products of the aldehydocelluloses disclosed in the above chemical equations comprise the 2-oxo-ethyl groups. The methyl and ethyl groups disclosed in the final compounds methyl aldehydocellulose and ethyl aldehydocellulose in the above chemical equation embrace the methyl and ethyl groups recited in instant Claim 2. The above equations disclose the methyl aldehydocellulose and ethyl aldehydocellulose products as having degrees of substitution for the methyl group and degrees of substitution for ethyl group to be 1.6 and 1.9, respectively, which embrace the degree of substitution DS (alkyl) range of 1.2 to 2.2 as recited in instant Claim 4.  The degree of substitution of the alkyl groups do not change in the final product since the ozonization reaction only reacts with the allylated groups to form the aldehyde groups. Table III on In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.  Figure 1 as described above discloses a final methyl aldehydocellulose product which does not contain an ethyl group, which anticipates the instant Claim 22 which recites that the cellulose ether is not ethyl cellulose.  The cellulose ether recited in instant Claim 25 is rejected since Claim 25 only recites a property of the cellulose ether - having an incipient dissolution time range from 7 to 27 minutes.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The limited degree of substitutions for the alkyl and 2-oxo-ethyl groups in the cellulose ether suggests that the cellulose ether comprises OH groups as recited in instant Claim 27.  Accordingly, Claims 1-4, 21, 22 and 25-28 are anticipated by the Kondo et al reference.
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. On page 3, 1st paragraph of the Remarks filed March 31, 2021, Applicants argue that the cellulose ether disclosed in the Kondo et al reference are not water soluble and point to Page 892, second full paragraph, second sentence of the Kondo et al reference for support of this statement, which states that “[A]ldehydeocelluloses from three kinds of cellulose derivatives were not soluble inorganic solvents and alkali after recovery from their dichloromethane-methanol solutions by evaporation.”  However, this location in the Kondo et al reference only discloses that the aldehydocelluloses disclosed in the Kondo et al reference are not soluble in organic solvents, which is not the same as not being water soluble.  Applicants further argue that the term “alkali” means  - aqueous alkali – which further suggests that the aldehydocelluloses disclosed in the Kondo et al reference are not water-soluble as recited in instant Claims 1 and 5.  This argument is not persuasive since it is not clear if the statement is referring to a composition comprising both organic solvents and alkali together.   Applicants argue that the Kondo et al reference teaches far greater aldehyde substitution than the instantly claimed range of from 0.00001 to 0.1 as recited in instant Claim 1.  This argument is not persuasive since Table III on page 891 of the Kondo et al reference discloses an aldehydocellulose having a DS (-CHO) of 0.02, which fall within the degree of substitution (DS) range of from 0.00001 to 0.1 as recited in instant Claim 1.  Accordingly, the rejection Claims 1-5, 21, 22 and 25-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kondo et al (“Preparation of Aldehydocelluloses from Completely Allylated Methylcellulose, AllylatedEthylcellulose, and Tri-O-Allylcellulose by Ozonization”, Journal of Applied Polymer Science, Vol. 35, pages 885-893 (1988)) is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (“Preparation of Aldehydrocelluloses from Completely Allylated Methylcellulose, AllylatedEthylcellulose, and Tri-O-Allylcellulose by Ozonization”, Journal of Applied Polymer Science, Vol. 35, pages 885-893 (1988), provided with the PTO-892 filed 1/31/2018). 
Applicants the cellulose ether as claimed in claim 1, wherein, after breaking the cellulose ether crosslinking, the cellulose ether has a viscosity in 1 % strength aqueous solution in the range from 1 to 15 000 mPa-s.
 The Kondo et al reference discloses the following chemical equations showing the preparation of aldehydocelluloses (see top of page 886 of the Kondo reference):


    PNG
    media_image1.png
    302
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    621
    media_image2.png
    Greyscale
The final products of the aldehydocelluloses disclosed in the above chemical equations comprise the 2-oxo-ethyl groups. The methyl and ethyl groups disclosed in the final compounds methyl aldehydocellulose and ethyl aldehydocellulose in the above chemical equation embrace the methyl and ethyl groups recited in instant Claim 2. The above equations disclose the methyl aldehydocellulose and ethyl aldehydocellulose products as having degrees of substitution for the methyl group and degrees of substitution for ethyl group to be 1.6 and 1.9, respectively, which embrace the degree of substitution DS (alkyl) range of 1.2 to 2.2 as recited in instant Claim 4.  The degree of substitution of the alkyl groups do not change in the final product since the ozonization reaction only reacts with the allylated groups to form the aldehyde groups. Table III on 
The instantly claimed cellulose ether differ from the cellulose ether disclosed in the Kondo et al reference by claiming that after breaking the cellulose ether crosslinking, the cellulose ether has a viscosity in 1 % strength aqueous solution in the range from 1 to 15 000 mPa-s.
However, in view of the similar structure of the final products of the aldehydocelluloses disclosed in the above chemical equations which discloses a 2-oxo-ethyl group as recited in instant Claim 1, one having ordinary skill in this art would conclude that the cellulose ether disclosed in the Konda et al reference comprises a viscosity in 1 % strength aqueous solution in the range from 1 to 15 000 mPa-s after breaking the cellulose ether crosslinking.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention having the Kondo et al reference before him to obtained the instantly claimed cellulose ether having the recited properties disclosed in instant Claims 10 and 11 in view of their closely related structures and the resulting expectation of similar crosslinking properties.		
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive. The allowance of Claims 10 and 11 is dependent on the novelty of Claim 1 as discussed in the above rejection of the claims under 35 U.S.C. 102(a)(1) and .

Claims 6-9, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is that the prior art of record does not disclose a process for preparing reversibly crosslinked, water-soluble cellulose ether having two different ether components that include 2-oxo-ethyl moieties and hydroxyalkyl or carboxmethyl groups.

Summary
No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am –5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 

assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623